                   Case 2:18-cr-01626-MTL Document 72 Filed 07/22/20 Page 1 of 5



                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF ARIZONA
United States of America                                  AMENDED
                                                          JUDGMENT IN A CRIMINAL CASE
    v.                                                    (For Offenses Committed On or After November 1, 1987)

Pierre Zarokian                                           No. CR-18-01626-001-PHX-MTL
                                                          Jody Campbell Corbett (Retained)
                                                          Attorney for Defendant
USM#: 07315-508

THE DEFENDANT ENTERED A PLEA OF guilty on 12/12/2018 to Count 1 of the one Count
Information.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 18, U.S.C. §371, Conspiracy, a Class D
Felony offense, as charged in Count 1 of the one Count Information.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is hereby placed on
PROBATION for a term of SIXTY (60) MONTHS. The defendant shall report to the probation office
within 72 hours of sentencing.

                                    CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: $100.00                       FINE: WAIVED              RESTITUTION: $87,367.25

The Court finds the defendant does not have the ability to pay a fine and orders the fine waived.

The defendant shall pay restitution to the following victim(s) in the following amount(s):
Xcentric Ventures, LLC, in the amount of $87,367.25.

The defendant shall pay a special assessment of $100.00 which shall be due immediately.

The defendant shall pay a total of $87,467.25 in criminal monetary penalties, due immediately.

If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter
and payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1,
Phoenix, Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the
priority established under 18 U.S.C. § 3612(c). The total special assessment of $100.00 shall be paid pursuant to Title 18,
United States Code, Section 3013 for Count 1 of the one Count Information.
                    Case 2:18-cr-01626-MTL Document 72 Filed 07/22/20 Page 2 of 5
CR-18-01626-001-PHX-MTL                                                                                           Page 2 of 5
USA vs. Pierre Zarokian
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, (10) costs,
including cost of prosecution and court costs.

Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the
Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties
on any unpaid balances.

                                                        PROBATION

It is ordered that while on probation, the defendant must comply with the mandatory and standard
conditions of supervision as adopted by this court, in General Order 17-18, which incorporates the
requirements of USSG §§ 5B1.3 and 5D1.2. Of particular importance, the defendant must not commit
another federal, state, or local crime during the term of supervision. Within 72 hours of sentencing or
release from the custody of the Bureau of Prisons the defendant must report in person to the Probation
Office in the district to which the defendant is released. The defendant must comply with the following
conditions:

                                            MANDATORY CONDITIONS

1)      You must not commit another federal, state or local crime.
2)      You must not unlawfully possess a controlled substance. The use or possession of marijuana,
        even with a physician's certification, is not permitted.
3)      You must refrain from any unlawful use of a controlled substance. The use or possession of
        marijuana, even with a physician's certification, is not permitted. Unless suspended by the Court,
        you must submit to one drug test within 15 days of placement on probation and at least two
        periodic drug tests thereafter, as determined by the court.

                                              STANDARD CONDITIONS

1)      You must report to the probation office in the federal judicial district where you are authorized
        to reside within 72 hours of sentencing or your release from imprisonment, unless the probation
        officer instructs you to report to a different probation office or within a different time frame.
2)      After initially reporting to the probation office, you will receive instructions from the court or
        the probation officer about how and when you must report to the probation officer, and you must
        report to the probation officer as instructed.
3)      You must not knowingly leave the federal judicial district where you are authorized to reside
        without first getting permission from the court or the probation officer.
4)      You must answer truthfully the questions asked by your probation officer.
5)      You must live at a place approved by the probation officer. If you plan to change where you live
        or anything about your living arrangements (such as the people you live with), you must notify
        the probation officer at least 10 days before the change. If notifying the probation officer in
               Case 2:18-cr-01626-MTL Document 72 Filed 07/22/20 Page 3 of 5
CR-18-01626-001-PHX-MTL                                                                   Page 3 of 5
USA vs. Pierre Zarokian

      advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6)    You must allow the probation officer to visit you at any time at your home or elsewhere, and
      you must permit the probation officer to take any items prohibited by the conditions of your
      supervision that he or she observes in plain view.
7)    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
      probation officer excuses you from doing so. If you do not have full-time employment you must
      try to find full-time employment, unless the probation officer excuses you from doing so. If you
      plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer at least 10 days in advance is not possible due to unanticipated
      circumstances, you must notify the probation officer within 72 hours of becoming aware of a
      change or expected change.
8)    You must not communicate or interact with someone you know is engaged in criminal activity.
      If you know someone has been convicted of a felony, you must not knowingly communicate or
      interact with that person without first getting the permission of the probation officer.
9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation
      officer within 72 hours.
10)   You must not own, possess, or have access to a firearm, ammunition, destructive device, or
      dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose of
      causing bodily injury or death to another person such as nunchakus or tasers).
11)   You must not act or make any agreement with a law enforcement agency to act as a confidential
      human source or informant without first getting the permission of the court.
12)   If the probation officer determines that you pose a risk to another person (including an
      organization), the probation officer may require you to notify the person about the risk and you
      must comply with that instruction. The probation officer may contact the person and confirm
      that you have notified the person about the risk.
13)   You must follow the instructions of the probation officer related to the conditions of
      supervision.

                                     SPECIAL CONDITIONS

The following special conditions are in addition to the conditions of supervised release or supersede
any related standard condition:

1)    The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as
      defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage
      devices or media, office, or other areas under the defendant’s control, to a search conducted by a
      United States Probation Officer or law enforcement officer. Failure to submit to a search may be
              Case 2:18-cr-01626-MTL Document 72 Filed 07/22/20 Page 4 of 5
CR-18-01626-001-PHX-MTL                                                                Page 4 of 5
USA vs. Pierre Zarokian

     grounds for revocation. The defendant shall warn any other occupants that the premises may be
     subject to searches pursuant to this condition. Any search pursuant to this condition will be
     conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the
     defendant has violated a condition of his supervision and that the areas to be searched contain
     evidence of this violation.
2)   You must provide the probation officer with access to any requested financial information and
     authorize the release of any financial information. The probation office may share financial
     information with the U.S. Attorney’s Office.
3)   You must notify the court of any material change in your economic circumstances that might
     affect your ability to pay restitution, fines, or special assessments.
4)   You are prohibited from making major purchases, incurring new financial obligations, or
     entering into any financial contracts over the amount of $2,000.00 without the prior approval of
     the probation officer.
5)   During the period of probation, the defendant shall participate for a period of twelve (12)
     months in a home detention program which may include electronic monitoring, GPS, or voice
     recognition and shall observe all rules of such program, as directed by the Probation Officer.
     The defendant shall maintain a residential telephone line without devices and/or services that
     may interrupt operation of the monitoring equipment. The defendant shall pay the costs of
     location monitoring to the contract vendor, not to exceed the sum of $12 for each day of
     participation in the electronic monitoring, GPS and/or voice recognition program. The defendant
     shall provide payment and proof of payment as directed by the Probation Officer, unless it is
     waived in whole or part due to the defendant’s financial circumstances.
6)   The defendant shall possess and use only those computers and computer-related devices, screen
     user names, passwords, email accounts, and internet service providers (ISPs) that have been
     disclosed to the Probation Officer upon commencement of supervision. Any changes or
     additions are to be disclosed to the Probation Officer prior to the first use. Computers and
     computer-related devices include personal computers, personal data assistants (PDAs), internet
     appliances, electronic games, cellular telephones, and digital storage media, as well as their
     peripheral equipment, that can access, or can be modified to access, the internet, electronic
     bulletin boards, and other computers.
7)   All computers, computer-related devices, and their peripheral equipment, used by the defendant
     shall be subject to search and seizure. This shall not apply to items used at the employment's
     site, which are maintained and monitored by the employer.
8)   The defendant shall comply with the rules and regulations of the Computer Monitoring
     Program. The defendant shall pay the cost of the Computer Monitoring Program, in an amount
     not to exceed $32 per month per device connected to the internet.
9)   You must cooperate in the collection of DNA as directed by the probation officer.
                          Case 2:18-cr-01626-MTL Document 72 Filed 07/22/20 Page 5 of 5
CR-18-01626-001-PHX-MTL                                                                                                           Page 5 of 5
USA vs. Pierre Zarokian

THE COURT FINDS that you have been sentenced in accordance with the terms of the plea
agreement and that you have waived your right to appeal and to collaterally attack this matter. The
waiver has been knowingly and voluntarily made with a factual basis and with an understanding of the
consequences of the waiver.

The Court may change the conditions of probation or supervised release or extend the term of
supervision, if less than the authorized maximum, at any time during the period of probation or
supervised release. The Court may issue a warrant and revoke the original or any subsequent sentence
for a violation occurring during the period of probation or supervised release.

Date of Imposition of Sentence: Friday, March 06, 2020

          Dated this 22nd day of July, 2020.




                                                                              RETURN

 I have executed this Judgment as follows:
                                                                                                                              , the institution
 defendant delivered on                                           to                                    at
 designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


 United States Marshal                                                                            By:        Deputy Marshal



CR-18-01626-001-PHX-MTL- Zarokian            3/6/2020 - 4:10 PM
